

EXCHANGE AND REPURCHASE AGREEMENT
This Exchange and Repurchase Agreement, dated as of July 14, 2015 (this
“Agreement”), is by and among Energy Transfer Equity, L.P., a Delaware limited
partnership (“ETE”), Energy Transfer Partners GP, L.P., a Delaware limited
partnership and the general partner of ETP (the “General Partner”), and Energy
Transfer Partners, L.P., a Delaware limited partnership (“ETP” and, together
with the General Partner, the “ETP Parties”). ETE, ETP and the General Partner
are sometimes individually referred to herein as a “Party” and collectively
referred to herein as the “Parties.” Defined terms used but not defined herein
have the meaning given to them in Annex A.
WHEREAS, ETE is the record owner of 23,571,695 common units representing limited
partner interests of ETP (“ETP Common Units”);
WHEREAS, ETP is the record owner of 100% of the incentive distribution rights
(the “SUN IDRs”) of Sunoco LP, a Delaware limited partnership (“SUN”);
WHEREAS, ETP is the sole member of Sunoco GP LLC, a Delaware limited liability
company and the general partner of SUN (“SUN GP”), and owns beneficially and of
record all of the issued and outstanding membership interests of SUN GP (the
“SUN GP Interests”);
WHEREAS, pursuant to Section 6.4(f) of the Second Amended and Restated Agreement
of Limited Partnership of ETP (as amended by Amendment No. 1, Amendment No. 2,
Amendment No. 3, Amendment No. 4, Amendment No. 5, Amendment No. 6, Amendment
No. 7, Amendment No. 8, Amendment No. 9 and Amendment No. 10 thereto, the
“Partnership Agreement”), aggregate quarterly distributions made by ETP to the
holders of its incentive distribution rights (the “ETP IDRs”) are reduced by
$8.75 million per quarter through the quarter ending June 30, 2024 (the “ETP IDR
Subsidy”), provided, however, Amendment No. 8 to the Partnership Agreement
provides that, in the event ETP effectuates a transaction pursuant to which the
SUN IDRs are transferred to ETE in exchange for common units of ETP owned by
ETE, then the ETP IDR Subsidy will terminate without any action on the part of
ETP or ETE;
WHEREAS, the Parties desire to effect a transaction in which ETP will sell,
assign, transfer and convey to ETE the SUN IDRs and the SUN GP Interests, and in
exchange (i) ETE will transfer to ETP 21,000,000 ETP Common Units (the “Subject
Units”) and (ii) ETE will consent to, and the General Partner will enter into
Amendment No. 11 (the “Partnership Agreement Amendment”) to the Partnership
Agreement, substantially in the form attached as Annex B hereto, which shall
provide for a reduction in the aggregate quarterly distributions made by ETP to
the holders of the ETP IDRs in the amount of $8.75 million per quarter
commencing with the quarter ending September 30, 2015 and ending with the
quarter ending June 30, 2017;
WHEREAS, in connection with the transfer of the SUN IDRs and the SUN GP
Interests, ETE and ETP will enter into an Assignment Agreement (the “SUN
Assignment”), substantially in the form attached as Annex C hereto, which shall
provide for the assignment of the SUN IDRs and the SUN GP Interests from ETP to
ETE; and



--------------------------------------------------------------------------------

        

WHEREAS, in connection with the transfer of the Subject Units, ETE and ETP will
enter into an Assignment Agreement (the “ETP Assignment” and together with the
SUN Assignment, the “Assignments”; the Assignments together with this Agreement
and the Partnership Agreement Amendment, the “Transaction Documents”), in a form
as agreed to by the Parties, which shall provide for the assignment of the
Subject Units from ETE to ETP.
Accordingly, the Parties agree as follows:
ARTICLE I
THE TRANSACTIONS
Section 1.1    Repurchase, Delivery and Cancellation of the Subject Units;
Assignment of SUN IDRs and SUN GP Interests; Extension of ETP IDR Subsidy.
(a)    Pursuant to the terms of this Agreement, at the Closing (as defined
herein):
(i)
ETE shall deliver or cause to be delivered the Subject Units, pursuant to the
ETP Assignment, together with such other transfer documents or instruments that
may be necessary, or which ETP may reasonably request, in order to deliver to
ETP the Subject Units, free and clear of all Liens, and ETP shall repurchase all
of the Subject Units, free and clear of all Liens;

(ii)
ETP shall sell, assign, transfer and convey the SUN IDRs and the SUN GP
Interests to ETE, free and clear of all Liens, pursuant to the SUN Assignment,
and ETE shall accept such sale, assignment, transfer and conveyance; and

(iii)
the General Partner shall enter into the Partnership Agreement Amendment
providing for a reduction in the aggregate quarterly distributions made by ETP
to the holders of the ETP IDRs in the amount of $8.75 million per quarter
commencing with the quarter ending September 30, 2015 and ending with the
quarter ending June 30, 2017.

(b)    For the avoidance of doubt, in accordance with Section 6.4(f) of the
Partnership Agreement and Section 6.1(a)(iii)(9) of the Fourth Amended and
Restated Limited Liability Company Agreement of Energy Transfer Partners,
L.L.C., the general partner of the General Partner (“GP LLC”), the General
Partner, as the sole holder of the ETP IDRs, and ETE hereby expressly consent to
the terms and provisions of the Partnership Agreement Amendment.
(c)    The closing of the transactions contemplated by this Agreement
(the “Closing”), shall take place on the first Business Day following the latest
to occur of (i) the record date for the cash distributions with respect to the
ETP Common Units related to the calendar quarter ended June 30, 2015, (ii) the
record date for the cash distributions with respect to the common units
representing limited partner interests of SUN related to the calendar quarter
ended June 30, 2015 and (iii) the date on which all conditions set forth in
Sections 1.2, 1.3, and 1.4 have been met

2



--------------------------------------------------------------------------------

        

or waived by the Parties (other than conditions which can only be satisfied as
of the Closing Date, which shall have been met or waived on such date) (the
“Closing Date”) at the offices of Akin Gump Strauss Hauer & Feld, LLP, 1111
Louisiana Street, 44th Floor, Houston, Texas, unless otherwise agreed to in
writing by the Parties. Immediately after the Closing, ETP shall cancel the
Subject Units. In the event that the Closing has not occurred on or before
October 1, 2015, this Agreement may be terminated by ETE or ETP by written
notice to the other Party.
Section 1.2    Mutual Conditions to Each Party’s Obligations. The respective
obligations of each Party to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction on or prior to the Closing Date
of each of the following conditions (any or all of which may be waived by a
Party on behalf of itself in writing, in whole or in part, to the extent
permitted by applicable Law):
(a)    no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction that
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal; and
(b)    there shall not be pending any action, suit, claim, proceeding or other
legal, administrative or arbitrational proceeding (“Proceeding”) by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.
Section 1.3    Conditions to ETE’s Obligations. The obligation of ETE to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by ETE in writing, in whole or in
part, to the extent permitted by applicable Law):
(a)    each ETP Party shall have performed and complied in all material respects
with the covenants and agreements contained in this Agreement that are required
to be performed and complied with by such ETP Party on or prior to the Closing
Date;
(b)    each of the representations and warranties of each ETP Party contained in
Article III shall be true and correct in all material respects on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date; and
(c)    each ETP Party shall have executed and delivered the closing deliverables
described in Section 1.6.
Section 1.4    Conditions to the ETP Parties’ Obligations. The obligation of the
ETP Parties to consummate the transactions contemplated by this Agreement shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by the ETP Parties in
writing, in whole or in part, to the extent permitted by applicable Law):

3



--------------------------------------------------------------------------------

        

(a)    ETE shall have performed and complied in all material respects with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by ETE on or prior to the Closing Date;
(b)    each of the representations and warranties of ETE contained in Article II
shall be true and correct in all material respects on and as of the Closing Date
with the same effect as though such representations and warranties had been made
on and as of the Closing Date; and
(c)    ETE shall have executed and delivered the closing deliverables described
in Section 1.5.
Section 1.5    ETE Closing Deliverables. Upon the terms of this Agreement, at
the Closing, ETE shall deliver (or cause to be delivered):
(a)    the Subject Units, the ETP Assignment, which shall have been duly
executed on behalf of ETE, and such other transfer documents or instruments that
may be necessary to deliver to ETP the Subject Units in accordance with Section
1.1(a)(i), including any certificates evidencing the Subject Units, which
certificates shall be duly endorsed by ETE;
(b)    the SUN Assignment in accordance with Section 1.1(a)(ii), which shall
have been duly executed on behalf of ETE;
(c)    a certificate, dated the Closing Date and signed by a duly authorized
officer on behalf of ETE’s general partner, in his or her capacity as such,
stating that:
(i)
ETE has performed and complied in all material respects with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by ETE on or prior to the Closing Date; and

(ii)
each of the representations and warranties of ETE contained in Article II are
true and correct on and as of the Closing Date in all material respects; and

(d)    all other documents, instruments and writings required to be delivered or
caused to be delivered by ETE at the Closing under this Agreement.
Section 1.6    ETP Parties Closing Deliverables. Upon the terms of this
Agreement, at the Closing, the ETP Parties shall deliver (or cause to be
delivered):
(a)    a certificate, dated the Closing Date and signed by a duly authorized
officer on behalf of GP LLC, in his or her capacity as such, stating that:
(i)
each ETP Party has performed and complied in all material respects with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by such ETP Party on or prior to the Closing Date;
and


4



--------------------------------------------------------------------------------

        

(ii)
each of the representations and warranties of the ETP Parties contained in
Article III are true and correct on and as of the Closing Date in all material
respects;

(b)    the ETP Assignment in accordance with Section 1.1(a)(i), which shall have
been duly executed on behalf of ETP;
(c)    the SUN Assignment in accordance with Section 1.1(a)(ii), which shall
have been duly executed on behalf of ETP;
(d)    the Partnership Agreement Amendment, which shall have been duly executed
on behalf of the General Partner; and
(e)    all other documents, instruments and writings required to be delivered or
caused to be delivered by each ETP Party at the Closing under this Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF ETE
ETE represents and warrants to the ETP Parties as of the date hereof as follows:
Section 2.1    Organization. ETE is a limited partnership duly formed, validly
existing and in good standing under the Laws of the State of Delaware.
Section 2.2    Power and Authority; Enforceability. ETE has full limited
partnership power and authority to execute and deliver each of the Transaction
Documents to which it is a party and consummate the transactions contemplated by
the Transaction Documents to which it is a party. The execution and delivery by
ETE of the Transaction Documents to which it is a party and the consummation of
the transactions contemplated thereby have been duly authorized by all requisite
limited partnership action on the part of ETE and no further consent, approval
or action is required by or from ETE, the board of directors of ETE’s general
partner, ETE’s unitholders, or any of ETE’s creditors in connection with the
transactions contemplated hereby or thereby. Assuming this Agreement has been
duly authorized, executed and delivered by the ETP Parties, this Agreement
constitutes a legal, valid and binding obligation of ETE, enforceable against
ETE in accordance with its terms, except (%4) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other Laws of general
application affecting enforcement of creditors’ rights generally and (%4) as
limited by Laws relating to the availability of specific performance, injunctive
relief or other equitable remedies (the “Enforceability Exceptions”). On the
Closing Date, assuming the Assignments have been duly authorized, executed and
delivered by ETP, each Assignment will constitute a legal, valid and binding
obligation of ETE, enforceable against ETE in accordance with its terms, subject
to the Enforceability Exceptions.
Section 2.3    No Conflicts. The execution, delivery and performance by ETE of
the Transaction Documents to which it is a party, and the transactions
contemplated thereby, do not and will not • violate any Law applicable to ETE,
• conflict with any provision of the certificate of limited partnership or
limited partnership agreement of ETE, • require or make necessary any

5



--------------------------------------------------------------------------------

        

consent, approval or other action of, or notice to, any Person under any
agreement or other document or instrument to which ETE is a party or by which
ETE, or any of its assets or properties, are bound, except for those consents,
approvals or other actions that have already been obtained or made, or
• conflict with, or result in a violation of, any agreement or other document or
instrument to which ETE is a party or by which ETE, or any of its assets or
properties, are bound.
Section 2.4    Ownership of ETP Units. As of the date hereof, ETE is the record
owner of 23,571,695 ETP Common Units. After giving effect to the transactions
contemplated hereby, ETE will be the record owner of 2,571,695 ETP Common Units.
At the Closing, ETE shall deliver the Subject Units to ETP free and clear of all
Liens. None of the Subject Units is subject to any voting trust or other
contract, agreement, arrangement, commitment or understanding, written or oral,
restricting or otherwise relating to the voting or disposition of the Subject
Units, other than this Agreement and the organizational documents of ETP. No
proxies or powers of attorney have been granted with respect to the Subject
Units, other than proxies or powers of attorney that (a) would not reasonably be
expected to impair the ability of ETE to deliver the Subject Units to ETP as
contemplated hereby and (b) would not apply to the Subject Units after the
delivery of the Subject Units to ETP pursuant to this Agreement. Except as
contemplated herein, there are no outstanding warrants, options, agreements,
convertible or exchangeable securities or other commitments pursuant to which
ETE is or may become obligated to transfer any of the Subject Units, except as
(x) would not reasonably be expected to impair the ability of ETE to deliver the
Subject Units to ETP as contemplated hereby and (y) would not apply to the
Subject Units after the delivery of the Subject Units to ETP pursuant to this
Agreement.
Section 2.5    Litigation. There is no Proceeding pending or, to the knowledge
of ETE, threatened against ETE, or against any officer, manager or director of
ETE, in each case related to the Subject Units or the transactions contemplated
hereby. ETE is not a party or subject to any order, writ, injunction, judgment
or decree of any court or Governmental Authority relating to the Subject Units
or the transactions contemplated hereby.
Section 2.6    Governmental Authorizations. Except for any filings that may be
required pursuant to Sections 13(d), 13(f), 13(g), and 16 of the Exchange Act,
no consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority is required
on the part of ETE in connection with the execution, delivery and performance by
ETE of the Transaction Documents to which it is a party or the delivery of the
Subject Units to ETP pursuant to this Agreement.

6



--------------------------------------------------------------------------------

        

Section 2.7    Acknowledgement. ETE acknowledges that it has made its own
analysis of the fairness of the transactions contemplated hereby and has not
relied on any advice or recommendation by any ETP Party or such ETP Party’s
partners, directors, officers, agents or affiliates with respect to its decision
to enter into this Agreement and to consummate the transactions contemplated
hereby. ETE has had sufficient opportunity and time to investigate and review
the business, management and financial affairs of ETP and SUN, and has had
sufficient access to management of ETP and SUN, before its decision to enter
into this Agreement, and further has had the opportunity to consult with all
advisers it deems appropriate or necessary to consult with in connection with
this Agreement and any action arising hereunder, including tax and accounting
advisers. ETE acknowledges that, in connection with its entry into this
Agreement and consummation of the transactions contemplated hereby, ETE has not
relied on any representations or warranties of any ETP Party, or any partner,
director, officer, affiliate or representative of such ETP Party, except for the
representations or warranties of the ETP Parties set forth in Article III of
this Agreement and the documents delivered by the ETP Parties in connection with
the transactions contemplated hereby.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE ETP PARTIES
The ETP Parties jointly and severally represent and warrant to ETE as of the
date hereof as follows:
Section 3.1    Organization. Each ETP Party is a limited partnership duly
formed, validly existing and in good standing under the Laws of the State of
Delaware.
Section 3.2    Power and Authority; Enforceability.
(a)    Each ETP Party has full limited partnership power and authority to
execute and deliver the Transaction Documents to which it is a party and
consummate the transactions contemplated thereby. The execution and delivery by
each ETP Party of the Transaction Documents to which it is a party, the transfer
of the SUN GP Interests and the SUN IDRs, and the consummation of the other
transactions contemplated by the Transaction Documents have been duly authorized
by all requisite limited partnership or other organizational action on the part
of the ETP Parties party thereto and no further consent, approval or action is
required by or from any ETP Party, the board of directors of GP LLC, ETP’s
unitholders or any of ETP’s creditors in connection with the transactions
contemplated by the Transaction Documents, other than the execution and delivery
of the Partnership Agreement Amendment by the General Partner at the Closing.
Assuming this Agreement has been duly authorized, executed and delivered by ETE,
this Agreement constitutes a legal, valid and binding obligation of each ETP
Party, enforceable against each ETP Party in accordance with its terms, subject
to the Enforceability Exceptions. On the Closing Date, assuming the Assignments
have been duly authorized, executed and delivered by ETE, each Assignment will
constitute a legal, valid and binding obligation of ETP, enforceable against ETP
in accordance with its terms, subject to the Enforceability Exceptions.
Section 3.3    No Conflicts. The execution, delivery and performance by each ETP
Party of the Transaction Documents to which it is a party, and the transactions
contemplated thereby, do

7



--------------------------------------------------------------------------------

        

not and will not • violate any Law applicable to the ETP Parties, • conflict
with any provision of the certificate of limited partnership or the limited
partnership agreement of the ETP Parties, • require or make necessary any
consent, approval or other action of, or notice to, any Person under any
agreement or other document or instrument to which any ETP Party is a party or
by which any ETP Party, or any of their respective assets or properties, is
bound, except for those that have been obtained or made prior to the date
hereof, or • conflict with, or result in a violation of, any agreement or other
document or instrument to which any ETP Party is a party or by which any ETP
Party, or any of their respective assets or properties, is bound.
Section 3.4    Capitalization; Ownership of SUN GP Interests and SUN IDRs.
(a)    As of the date hereof, ETP is the record and beneficial owner of the SUN
GP Interests and the SUN IDRs. At the Closing, ETP shall sell, assign, transfer
and convey the SUN GP Interests and the SUN IDRs to ETE free and clear of all
Liens.
(b)    The SUN GP Interests comprise all of the limited liability company
interests of SUN GP that are issued and outstanding and the SUN IDRs comprise
all of the incentive distribution rights of SUN that are issued and outstanding.
The SUN GP Interests and the SUN IDRs have been duly authorized, validly issued,
fully paid (to the extent required by the organizational documents of SUN GP, in
the case of the SUN GP Interests, and SUN, in the case of the SUN IDRs) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 18-607 and 18-804 of the Delaware Limited Liability
Company Act, as amended, in the case of the SUN GP Interests, and Sections
17-303, 17-607 and 17-804 of the Delaware Revised Uniform Limited Partnership
Act, as amended, in the case of the SUN IDRs) and free of preemptive rights, and
no holder of SUN GP Interests or SUN IDRs has any obligation to make capital
contributions to SUN GP or SUN, as applicable, by virtue of its ownership of
such SUN GP Interests or SUN IDRs. The SUN GP Interests and the SUN IDRs are not
subject to any voting trust or other contract, agreement, arrangement,
commitment or understanding, written or oral, restricting or otherwise relating
to the voting or disposition of the SUN GP Interests or SUN IDRs, as applicable,
other than this Agreement and the organizational documents of SUN GP, in the
case of the SUN GP Interests, and of SUN, in the case of the SUN IDRs. No
proxies or powers of attorney have been granted with respect to the SUN GP
Interests or SUN IDRs, other than proxies or powers of attorney that (a) would
not reasonably be expected to impair the ability of ETP to deliver the SUN GP
Interests or SUN IDRs to ETE as contemplated hereby and (b) would not apply to
the SUN GP Interests or SUN IDRs after the delivery of the SUN GP Interests or
SUN IDRs, as applicable, to ETE pursuant to this Agreement. Except as
contemplated herein, there are no outstanding warrants, options, agreements,
convertible or exchangeable securities or other commitments pursuant to which
ETP is or may become obligated to transfer any of the SUN GP Interests or SUN
IDRs, except as (x) would not reasonably be expected to impair the ability of
ETP to deliver the SUN GP Interests or SUN IDRs to ETE as contemplated hereby
and (y) would not apply to the SUN GP Interests or SUN IDRs after the delivery
of the SUN GP Interests or SUN IDRs, as applicable, to ETE pursuant to this
Agreement.
(c)    SUN GP directly owns 100% of the non-economic general partner interest of
SUN (the “General Partner Interest”). Except for the General Partner Interest,
SUN GP does

8



--------------------------------------------------------------------------------

        

not directly or indirectly own any equity or similar interest in, or any
interest convertible into or exchangeable or exercisable for, at any time, any
equity or similar interest in, any Person.
Section 3.5    Litigation. There is no Proceeding pending or, to the knowledge
of the ETP Parties, threatened against any ETP Party, or against any officer,
manager, partner or director of any ETP Party, in each case related to the
Subject Units, the SUN GP Interests or the SUN IDRs or the transactions
contemplated hereby. No ETP Party is a party or subject to any order, writ,
injunction, judgment or decree of any court or Governmental Authority relating
to the Subject Units, the SUN GP Interests or the SUN IDRs or the transactions
contemplated hereby.
Section 3.6    Governmental Authorizations. Except for any filings that may be
required pursuant to Sections 13(d), 13(f), 13(g) and 16 of the Exchange Act, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority is required
on the part of any ETP Party in connection with the execution, delivery and
performance by such ETP Party of the Transaction Documents to which it is a
party.
ARTICLE IV
SURVIVAL
All representations and warranties contained in this Agreement shall survive the
execution, delivery and performance of this Agreement for one year after the
Closing Date.
ARTICLE V
COVENANTS
Section 5.1    Reasonable Best Efforts Prior to Closing. Prior to Closing, each
of the Parties shall use its reasonable best efforts to take, or cause to be
taken, all actions necessary or appropriate to satisfy the conditions to Closing
set forth in Article I and to consummate the transactions contemplated by this
Agreement.
Section 5.2    Prohibition on Sale of Subject Units, SUN GP Interests, SUN IDRs
and the General Partner Interest. Prior to Closing, and except for the pledge of
the Subject Units under ETE’s debt agreements ETE shall not sell, transfer,
offer for sale, pledge, hypothecate or otherwise dispose of the Subject Units.
Prior to Closing, ETP shall not sell, transfer, offer for sale, pledge,
hypothecate or otherwise dispose of the SUN GP Interests or the SUN IDRs and
shall not permit SUN GP to sell, transfer, offer for sale, pledge, hypothecate
or otherwise dispose of the General Partner Interest.
ARTICLE VI
MISCELLANEOUS
Section 6.1    Interpretation. Unless the context of this Agreement otherwise
requires:
(a)    words of any gender include each other gender;
(b)    words using the singular or plural number also include the plural or
singular number, respectively;

9



--------------------------------------------------------------------------------

        

(c)    the terms “hereof,” “herein,” “hereby,” “hereto,” and similar words refer
to this entire Agreement and not to any particular Article, Section, Clause,
Exhibit, or Schedule or any subdivision of this Agreement;
(d)    references to “Article,” “Section,” “Annex,” subsection or other
subdivision are to the Articles, Sections, Annexes, subsections and other
subdivisions respectively, of this Agreement unless explicitly provided
otherwise;
(e)    the words “include” or “including” shall be deemed to be followed by
“without limitation” or “but not limited to” whether or not such words are
followed by such phrases or phrases of like import;
(f)    references to “this Agreement” or any other agreement or document shall
be construed as a reference to such agreement or document as amended, modified
or supplemented and in effect from time to time and shall include a reference to
any document which amends, modifies or supplements it; and
(g)    the word “or” shall not be exclusive.
Section 6.2    No Third-Party Beneficiaries. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any Person other than
the Parties hereto and their respective successors or permitted assigns any
legal or equitable right, remedy or claim under, in or in respect of this
Agreement or any provision herein contained.
Section 6.3    Assignment. None of the Parties may assign all or any part of
this Agreement without the prior written consent of the other Parties hereto.
Section 6.4    Amendment; Waiver. This Agreement may not be amended, modified,
supplemented, or restated, nor may any provision of this Agreement be waived,
other than through a written instrument adopted, executed and agreed to by each
of the Parties hereto.
Section 6.5    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each of the Parties shall execute and deliver
all such future instruments and take such further action as may be reasonably
necessary or appropriate to carry out the provisions of this Agreement and the
intention of the Parties.
Section 6.6    Notices. Any notice, demand or communication required or
permitted under this Agreement shall be in writing and delivered personally, by
reputable overnight delivery service or other courier or by certified mail,
postage prepaid, return receipt requested, and shall be deemed to have been duly
given • as of the date of delivery if delivered personally or by overnight
delivery service or other courier or • on the date receipt is acknowledged if
delivered by certified mail, addressed as follows; provided that a notice of a
change of address shall be effective only upon receipt thereof:

10



--------------------------------------------------------------------------------

        

If to ETE:
Energy Transfer Equity, L.P.
3738 Oak Lawn
Dallas, Texas 75219
Telephone: (832) 668-1210 or (214) 981-0763
Facsimile: (832) 668-1127
Attention: General Counsel
With a copy (not itself constituting notice) to:
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Telephone: (713) 546-7410
Facsimile: (713) 546-5401
Attention: William N. Finnegan IV
If to either ETP Party:
Energy Transfer Partners, L.P.
3738 Oak Lawn
Dallas, Texas 75219
Telephone: (832) 668-1210 or (214) 981-0763
Facsimile: (832) 668-1127
Attention: General Counsel
With a copy (not itself constituting notice) to:
Akin Gump Strauss Hauer & Feld, LLP
1111 Louisiana Street, 44th Floor
Houston, Texas 77002
Telephone: (713) 220-5800
Facsimile: (713) 236-0822
Attention: John Goodgame
Section 6.7    Entire Agreement; Supersede. This Agreement, and any other
writings referred to herein or delivered pursuant hereto, constitutes the entire
agreement among the Parties hereto with respect to the subject matter hereof and
supersedes all prior contracts, agreements and understandings, whether oral or
written, among the Parties with respect to the subject matter hereof.
Section 6.8    Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the Laws of the State of Delaware, without
giving effect to any conflicts of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.

11



--------------------------------------------------------------------------------

        

Section 6.9    Consent to Jurisdiction. The Parties irrevocably submit to the
exclusive jurisdiction of • the Chancery Court of the State of Delaware, and
• any state appellate court therefrom within the State of Delaware (or, only if
the Chancery Court of the State of Delaware declines to accept jurisdiction over
a particular matter, any state or federal court within the State of Delaware),
for the purposes of any Proceeding arising out of this Agreement or the
transactions contemplated hereby (and each Party agrees that no such Proceeding
relating to this Agreement or the transactions contemplated hereby shall be
brought by it except in such courts). The Parties irrevocably and
unconditionally waive (and agree not to plead or claim) any objection to the
laying of venue of any Proceeding arising out of this Agreement or the
transactions contemplated hereby in (%4) the Chancery Court of the State of
Delaware, or (%4) any state appellate court therefrom within the State of
Delaware (or, only if the Chancery Court of the State of Delaware declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware) or that any such Proceeding brought in any such court has
been brought in an inconvenient forum. Each of the Parties hereto also agrees
that any final and non-appealable judgment against a Party hereto in connection
with any Proceeding shall be conclusive and binding on such Party and that such
award or judgment may be enforced in any court of competent jurisdiction, either
within or outside of the United States. A certified or exemplified copy of such
award or judgment shall be conclusive evidence of the fact and amount of such
award or judgment.
Section 6.10    Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed prior to termination of this Agreement in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Chancery Court of the State of Delaware without bond or other
security being required, this being in addition to any other remedy to which
they are entitled at law or in equity.
Section 6.11    Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY ACTION OR PROCEEDING TO ENFORCE OR TO DEFEND ANY RIGHTS
UNDER THIS AGREEMENT SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
Section 6.12    Severability. Whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
Section 6.13    Headings. The descriptive headings used herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.
Section 6.14    Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), all of which together shall
constitute a single instrument.

12



--------------------------------------------------------------------------------

        

Section 6.15    Effectiveness. This Agreement shall become effective when it
shall have been executed by the Parties hereto.
[signature page follows]





13



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, each of the Parties has duly executed this Agreement as of
the date first written above.


ENERGY TRANSFER EQUITY, L.P.


By:    LE GP, LLC,
its general partner




By:     /s/ John W. McReynolds
Name:     John W. McReynolds
Title:     President






ENERGY TRANSFER PARTNERS, L.P.


By:    ENERGY TRANSFER PARTNERS GP,
L.P., its general partner




By:    ENERGY TRANSFER PARTNERS,
L.L.C., its general partner




By:     /s/ Thomas P. Mason
Name:     Thomas P. Mason
Title:
Senior Vice President, General Counsel and Secretary







ENERGY TRANSFER PARTNERS GP,
L.P.


By:    ENERGY TRANSFER PARTNERS,
L.L.C., its general partner




By:     /s/ Thomas P. Mason
Name:     Thomas P. Mason
Title:
Senior Vice President, General Counsel and Secretary


[Exchange Agreement Signature Page]



--------------------------------------------------------------------------------

        

ANNEX A
Definitions
As used in this Agreement, the following terms have the meanings ascribed
thereto below:
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the State of Texas are authorized or obligated to be
closed by applicable Laws.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Governmental Authority” means any federal, state, local or foreign government
or any court, arbitral tribunal, administrative or regulatory agency,
self-regulatory organization (including the New York Stock Exchange) or other
governmental authority, agency or instrumentality.
“Law” means any applicable constitutional provisions, statute, act, code, common
law, regulation, rule, ordinance, order, decree, ruling, proclamation,
resolution, judgment, decision, declaration, or interpretation or advisory
opinion or letter of a domestic, foreign or international Governmental
Authority.
“Lien” means (i) any lien, hypothecation, pledge, collateral assignment,
security interest, charge or encumbrance of any kind, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent (including any agreement to give any of the
foregoing) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing, other than in each case, the
restrictions under applicable federal, state and other securities laws, the
Partnership Agreement or the partnership agreement of SUN, as applicable, and
(ii) any purchase option, right of first refusal, right of first offer, call or
similar right of a third party.
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.





A-1





--------------------------------------------------------------------------------

        

ANNEX B

Form of Partnership Agreement Amendment





B-1



--------------------------------------------------------------------------------

Annex B

AMENDMENT NO. 11 TO
SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP
OF
ENERGY TRANSFER PARTNERS, L.P.
[●], 2015
This Amendment No. 11 (this “Amendment No. 11”) to the Second Amended and
Restated Agreement of Limited Partnership of Energy Transfer Partners, L.P. (the
“Partnership”), dated as of July 28, 2009, as amended by Amendment No. 1 thereto
dated as of March 26, 2012, Amendment No. 2 thereto dated as of October 5, 2012,
Amendment No. 3 thereto dated as of April 15, 2013, Amendment No. 4 thereto
dated as of April 30, 2013, Amendment No. 5 thereto dated as of October 31,
2013, Amendment No. 6 thereto dated as of February 19, 2014, Amendment No. 7
thereto dated as of March 3, 2014, Amendment No. 8 thereto dated as of August
29, 2014, Amendment No. 9 thereto dated as of March 9, 2015 and Amendment No. 10
thereto dated as of April 30, 2015 (as so amended, the “Partnership Agreement”)
is hereby adopted effective as of [●], 2015, by Energy Transfer Partners GP,
L.P., a Delaware limited partnership (the “General Partner”), as general partner
of the Partnership. Capitalized terms used but not defined herein have the
meaning given such terms in the Partnership Agreement.
WHEREAS, the General Partner, without the approval of any Partner or Assignee,
may amend any provision of the Partnership Agreement pursuant to Section
13.1(d)(i) of the Partnership Agreement to reflect a change that, in the
discretion of the General Partner, does not adversely affect the Unitholders in
any material respect;
WHEREAS, the General Partner, if approved by Special Approval and the holders of
the Incentive Distribution Rights, may make any amendment to Section 6.4(f) of
the Partnership Agreement that the General Partner deems necessary or advisable
in connection with a proposed transaction approved by Special Approval;
WHEREAS, pursuant to Section 6.4(f) of the Partnership Agreement, aggregate
quarterly distributions made by the Partnership to the holders of the Incentive
Distribution Rights are reduced by $8.75 million per quarter through the quarter
ending June 30, 2024 (the “ETP IDR Subsidy”), provided, however, Amendment No. 8
to the Partnership Agreement provides that, in the event the Partnership
effectuates a transaction pursuant to which its incentive distribution rights in
Sunoco LP, a Delaware limited partnership, are transferred to Energy Transfer
Equity, L.P., a Delaware limited partnership (“ETE”), in exchange for common
units of the Partnership owned by ETE, then the ETP IDR Subsidy will terminate
without any action on the part of the Partnership or ETE;
WHEREAS, in connection with the transactions contemplated by the Exchange and
Repurchase Agreement dated as of July 14, 2015 (“Exchange Agreement”) by and
among the Partnership, the General Partner and ETE, approved by Special Approval
on July 14, 2015, the

B-2





--------------------------------------------------------------------------------

        

General Partner, as the sole holder of the Incentive Distribution Rights, has
agreed to a reduction of quarterly distributions to holders of Incentive
Distribution Rights in the amount of $8.75 million per quarter for eight
consecutive quarters commencing with the quarter ending September 30, 2015 and
ending with the quarter ending June 30, 2017;
WHEREAS, as a condition and inducement to ETE entering into the Exchange
Agreement, the General Partner has agreed to execute and deliver this Amendment
No. 11;
WHEREAS, pursuant to Section 6.1(a)(iv) of the Fourth Amended and Restated
Limited Liability Company Agreement (as amended, the “LLC Agreement”) of Energy
Transfer Partners, L.L.C., a Delaware limited liability company and the general
partner of the General Partner (“GP LLC”), ETE, as the sole member of GP LLC,
has the exclusive authority to determine whether to amend, modify or waive any
rights relating to the assets of GP LLC or the General Partner (including the
decision to amend or forego distributions in respect of the Incentive
Distribution Rights) as contemplated by Section 1 of this Amendment No. 11 and
Section 6.1(a)(iii)(9) of the LLC Agreement requires ETE to approve any
amendment to the Partnership Agreement, and ETE has consented in writing to such
amendment; and
WHEREAS, the General Partner has determined, pursuant to Section 13.1(d)(i) of
the Partnership Agreement, that the changes to the Partnership Agreement set
forth herein do not adversely affect the Unitholders in any material respect;
NOW THEREFORE, the General Partner does hereby amend the Partnership Agreement
as follows:
Section 1.    Amendments.
(a)    Section 6.4(f) of the Partnership Agreement is hereby amended and
restated as follows:
“(f) Notwithstanding anything to the contrary in Section 6.4(a), and without
limiting the provisions of Sections 6.4(b), 6.4(c), 6.4(d), 6.4(e) and 6.4(h),
for a period of eight (8) consecutive Quarters commencing with the Quarter
ending September 30, 2015 and ending with the quarter ending June 30, 2017,
aggregate quarterly distributions, if any, to holders of the Incentive
Distribution Rights provided by clauses (iii)(B), (iv)(B) and (v)(B) of
Subsection 6.4(a) shall be reduced by $8.75 million per Quarter. In addition,
notwithstanding anything to the contrary herein, the General Partner, may, if
approved by Special Approval and the holders of the Incentive Distribution
Rights, make any amendment to the amount and timing of the reduction in the
quarterly distributions to the holders of the Incentive Distribution Rights set
forth in this Section 6.4(f) the General Partner deems necessary or advisable in
connection with a proposed transaction approved by Special Approval.”

B-3



--------------------------------------------------------------------------------

        

Section 2.    Except as hereby amended, the Partnership Agreement shall remain
in full force and effect.
Section 3.    This Amendment No. 11 shall be governed by, and interpreted in
accordance with, the laws of the State of Delaware, all rights and remedies
being governed by such laws without regard to principles of conflicts of laws.
[Signature page follows]





B-4



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, this Amendment No. 11 has been executed as of the date first
above written.
GENERAL PARTNER:


ENERGY TRANSFER PARTNERS GP, L.P.


By:
Energy Transfer Partners, L.L.C.,
its general partner







By: ______________________________    
Name:    
Title:    











B-5





--------------------------------------------------------------------------------

        

ANNEX C

Form of SUN Assignment Agreement

C-1





--------------------------------------------------------------------------------

        



FORM OF
ASSIGNMENT OF MEMBERSHIP INTEREST AND INCENTIVE DISTRIBUTION RIGHTS
THIS ASSIGNMENT OF MEMBERSHIP INTEREST AND INCENTIVE DISTRIBUTION RIGHTS (this
“Assignment”), effective as of [●], 2015 (the “Effective Date”), is executed and
delivered by and between Energy Transfer Partners, L.P., a Delaware limited
partnership (“Assignor”), and Energy Transfer Equity, L.P., a Delaware limited
partnership (the “Assignee”).
WITNESSETH:
WHEREAS, the Assignor is the sole member of, and owns beneficially and of record
all of the issued and outstanding membership interests (the “LLC Interest”) in,
Sunoco GP LLC, a Delaware limited liability company (the “Company”);
WHEREAS, the Assignor is the record and beneficial owner of 100% of the
incentive distribution rights (the “SUN IDRs”) of Sunoco LP, a Delaware limited
partnership (“SUN”);
WHEREAS, the Assignor and the Assignee have entered into that certain Exchange
and Repurchase Agreement dated as of July 14, 2015 (the “Exchange Agreement”),
pursuant to which, among other things, (a) the Assignor shall repurchase from
Assignee 21,000,000 ETP Common Units and (b) the Assignor shall sell, assign,
transfer and convey all of its right, title and interest to the LLC Interest and
the SUN IDRs to the Assignee free and clear of all Liens, pursuant to this
Assignment; and (c) the General Partner shall enter into the Partnership
Agreement Amendment, which shall provide for a reduction in the aggregate
quarterly distributions made by Assignor to the holders of the ETP IDRs in the
amount of $8.75 million per quarter commencing with the quarter ending September
30, 2015 and ending with the quarter ending June 30, 2017; and
WHEREAS, the Assignor desires to sell, convey, transfer and assign to the
Assignee the Assignor’s right, title and interest in and to all of the LLC
Interest and the SUN IDRs in accordance with the terms and provisions of this
Assignment, and Assignee desires to acquire from Assignor the LLC Interest and
the SUN IDRs.
WHEREAS, in order to effectuate the sale, conveyance, transfer and assignment of
the LLC Interest and the SUN IDRs to the Assignee, the Assignor and the Assignee
are executing and delivering this Assignment.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.    Conveyance of LLC Interest. The Assignor by these presents does hereby
convey, transfer and assign to the Assignee, its legal representatives,
successors and assigns, free and clear

C-2





--------------------------------------------------------------------------------

        

of all liens, claims and encumbrances, all of the Assignor’s right, title and
interest in, to and under, any and all equity or ownership interest, right or
privilege in the Company, including without limitation, all of the Assignor’s
right, title and interest in and to the LLC Interest, effective as of the
Effective Date. Effective as of the Effective Date, (i) the Assignee is hereby
admitted as the sole member of the Company holding 100% of the limited liability
company interests of the Company, (ii) immediately following such admission, the
Assignor hereby ceases to be a member of the Company, and (iii) the Company is
hereby continued without dissolution. For the avoidance of doubt, following the
assignment by the Assignor of the LLC Interest hereunder, the Assignor shall no
longer be a member, have a membership interest or otherwise have any rights
under the limited liability company agreement of the Company or with respect to
the Company, all such rights and interests being vested in the Assignee. The
Assignor shall surrender to the Company any certificates outstanding
representing the LLC Interest, and the transactions contemplated hereby shall be
recorded upon the books and records of the Company.
2.    Conveyance of SUN IDRs. The Assignor by these presents does hereby convey,
transfer and assign to the Assignee, its legal representatives, successors and
assigns, free and clear of all liens, claims and encumbrances, all of the
Assignor’s right, title and interest in and to the SUN IDRs, effective as of the
Effective Date.     
3.    Further Documents. Assignor covenants and agrees with Assignee that
Assignor, its successors and assigns shall execute, acknowledge and deliver such
other instruments of conveyance and transfer and take such action as may
reasonably be required more effectively to convey, transfer and assign to and
vest in Assignee, or its successors and assigns, and to put Assignee, or its
successors and assigns, in possession of the LLC Interest, to admit Assignee as
a member of the Company or otherwise carry out the purposes of this Assignment.
4.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflict of laws.
5.    Counterparts. This Assignment may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Assignment and all
of which, when taken together, will be deemed to constitute one and the same
agreement.
6.    Defined Terms. Capitalized terms used herein but not defined shall have
the meaning set forth in the Exchange Agreement.



C-3





--------------------------------------------------------------------------------

        

EXECUTED effective as of the date first above written.
ASSIGNOR:
ENERGY TRANSFER PARTNERS, L.P.
By:
Energy Transfer Partners GP, L.P., its general partner

By:
Energy Transfer Partners, L.L.C., its general partner

_________________________________    
By:    Kelcy L. Warren, Chief Executive Officer




ASSIGNEE:
ENERGY TRANSFER EQUITY, L.P.
By:    LE GP, LLC, its general partner
_________________________________    
By:    John W. McReynolds, President





C-4

